Title: To Alexander Hamilton from Thomas Smith, 6 June 1791
From: Smith, Thomas
To: Hamilton, Alexander


Loan Office [Philadelphia] Pennsa: June 6th 1791.
Sir
As the holders of Certificates in the Debt of this State are now presenting them at this Office for deposit agreable to the Act of the 4th Augt. 1790 I think it my duty to apply to you for any farther Instructions you may judge necessary in the execution of this business the situation of which appears as follows. This State has been Issuing consolodated certificates for a number of small ones but as some of those Certificates are dated since the first of Jany. 1790, altho’ the holders of them say they were prior to that Date, I have refused them as I think the Act of Congress precludes them.
The Interest is endorsed on those Certificates paid to Jany. 1st 1792. at the State Treasury but no signature. The method I have taken with what has been presented has been to send them to the Comptroller of this State for examination. He declares them right but puts no mark of Approbation on them. The Checks he says are necessary in his Office and Cannot therefore be spared. This method is attended with great loss of Time and risque which at this time is particularly inconvenient.
If a method could be devised for the holders of them to present their accounts of them to the Comptroller of this State & he would certify they were genuine & assumable it would be safe & convenient.
  I wish for the Safety of the Office I could be permitted to make an Office mark on each Certificate of State Debt received such as striking a mark thro’ with a sharp Iron thus  which it would make without taking a piece out. As the people are possessed of Certificates Issued by this State under the late funding law in lieu of Certificates Issued by the United States have it in their power to possess themselves of their original Certificates on refunding the Interest they have received from the State by returning Indents in Lieu thereof, I have therefore received no such state Certificates on Loan to the U states. People who had Loaned before your orders 9th May for making endorsement on the back of their Certificates if required viz. Issued in Lieu of Certain Loan office Certificates which were issued between 1st Septr. 1777. & the 1st of March 1778 are applying for similar endorsements. Is it proper I should make them if required?
Mr. Tench Francis Cashier of the Bank has applied to me for a form similar to that furnished by the register of the Treasury for payment of Interest at the Bank. I informed him of my readiness to accomodate and comply with any orders I might receive from you but did not think myself authorized to make any Alterations of the present forms without express orders. If Sir you chuse to gratify him I shall most chearfully execute any form in the power of Sir   Your &c.
Honble. Alex. Hamilton Esqr. Secy of Treasy. U. S.
